DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9 and 10 objected to because of the following informalities:  
in claim 1, the limitation “the key information distribution unit receives an authentication key arrangement request to the mobile terminal” in lines 11-12 appears to be a mistake and should be corrected to “… from the mobile terminal” instead; and
the limitation “the key information distribution unit specifies a specification of the authentication key to be issued and issues an authentication key corresponding to the specified specification when the condition determination unit determines that the authentication key acquisition request or the authentication key arrangement request is the regular one” in claim 1 should be corrected to “the key information distribution unit specifies a specification of the authentication key to be issued and issues an authentication key corresponding to the specified specification when the condition determination unit determines that the request is the regular authentication key acquisition request or the regular authentication key arrangement request 
Claims 9 and 10 have similar issues as claim 1; appropriate corrections are required.

Allowable Subject Matter
Claims 1-10 would be allowable if corrections are made to the objections listed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art related to sharing of an access key requested by a user: US 11167723 B2, US 10217304 B2, US 10115256 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689